Exhibit 10.22


EMPLOYMENT AGREEMENT
 

 


THIS  EMPLOYMENT  AGREEMENT (this  "Agreement')   is  made  as  of February 1,
2012, by and between Dynamic Ventures Corp., a Delaware corporation (the
"Company"), and Mark Summers, hereinafter referred to as the "Employee."
 
 
Preliminary Statements
 


A.       The Company desires to engage Employee to act as the Chief Financial
Officer and Treasurer of the Company and Employee accepts such engagement and,
in each case pursuant to the terms and conditions set forth in this Agreement.
 
 
Agreement
 


In consideration of the foregoing, the mutual promises set forth in this
Agreement, and other good and valuable consideration, the Company and Employee
hereby agree as follows:
 
 
    1.    Scope of Work. During the term of this Agreement, Employee shall
perform the work and render the services set forth in Schedule "A" attached
hereto and made a part hereof (the "Scope of Work").  Except as expressly
provided in this Agreement, the Scope of Work may not be subcontracted or
otherwise performed by third parties on behalf of Consultant, other than the
Employee, without the prior written permission of the Company wl_,ich permission
shall be in the sole and absolute discretion of the Company. The Employee
shall  perform such other services as  the  Board of  Directors of  the Company
may assign if the Employee agrees to accept the assignment.
 


2.     Term and Termination. The term of this Agreement shall commence on the
date of this Agreement (the "Commencement Date") and shall continue in full
force and effect thereafter on annual periods which shall automatically renew,
until termination in accordance with the provisions of this Agreement. In the
event of any material breach of this Agreement by either party, the other party
may terminate this Agreement by giving thirty (30) days' prior written notice
thereof; provided, however, that this Agreement shall not terminate at the end
of said thirty (30) day notice period if the party in breach has cured the
breach of which it has been notified prior to the expiration of such thirty (30)
day period. Either party may extend this Agreement by written notice thirty (30)
days prior to the end of any term or extension. If the Employee is terminated
for reasons other than a breach of the terms hereof, or the Employee resigns,
the Employee shall be entitled to a severance payment of $500,000, payable in
eight (8) equal quarterly installments.
 
 
      
 
Page - 1

--------------------------------------------------------------------------------

 



     3.        Compensation.    As  compensation
for  the  satisfactory  performance by Employee hereunder, the Company shall pay
Employee a salary of One Hundred Nine Thousand Two Hundred Dollars ($109,200)
per year to be paid in equal semi-monthly payments during the term of this
Agreement (the "Base Compensation"),   Employee acknowledges and agrees that the
sum of Twenty-five Thousand Dollars ($25,000) of the annual  Base  Compensation
has  been allocated  as  consideration for  the  Restrictive
Covenants.  Employee shall also invoice the Company monthly in arrears for
expenses incurred as a result of performing services in accordance with this
Agreement Such expenses shall be limited to the use of a cellular telephone, a
laptop computer and other reasonable out-of-pocket expenses (including, without
limitation, airfare, car rental, hotel and meals), and an automobile allowance,
all as necessarily and actually incurred by Employee in the performance of the
Scope of Work, provided that (i) the expenses have
been  detailed  on  a  form  acceptable to  the  Company;  and  (iii)  Employee
submits supporting documentation. The charges and/or expenses invoiced in
accordance with this paragraph, except for  amounts disputed by the  Company,
shall be  payable by  the Company within thirty (30) days of the Company's
receipt of each invoice. Any disputed charges  and/or  expenses  shall  not
affect  payment  of  non-disputed charges  and/or expenses, in accordance with
the terms of this Agreement   In addition the Employee shall be entitled to use
a Company credit card to cover his out-of-pocket expenses but still must comply
with the reporting requirements of this paragraph.
 
    4.      Other benefits.    The Employee shall be entitled to four (4) weeks
of paid vacation per calendar year.   If the Employee is disabled from
performing his services hereunder he will be entitled to receive all of his base
compensation for ninety (90) days. Should the Employee be unable to return to
his full duties at the end of one hundred and twenty (120) days the Employee may
be terminated at the sole discretion of the Board of Directors of the Company.
In the event of the death of the Employee his widow, or in absence thereof his
estate, shall be entitled to receive a salary continuation of two (2) months
from his date of  death. The Employee shall  be entitled to  health care, life
insurance and disability coverages as are made available from time to time to
its other senior  executives and  their  dependents. In  addition  to  the  base
compensation, the Employee shall be entitled to receive any discretionary bonus
as may be authorized from time to time by the Board of Directors of the Company.
 
    5.        Work Made for Hire.  Employee hereby agrees that all work,
including
developments, designs, inventions, improvements, trade secrets, trademarks,
copyrightable subject  matter  or  proprietary information  which  Employee
makes  or conceives within the Scope of Work, either solely by Employee or
jointly with others and relating to any actual or planned product, service or
activity of which Employee has knowledge or suggested by or resulting from any
work performed by the Company or otherwise related to this Agreement (a
"Development")  shall be considered to be "work made for hire" under the U.S.
Copyright Act, 17 U.S.C. §  i 0i et seq. and shall be owned exclusively by the
Company.  Furthermore, Employee hereby assigns to the Company, and will in the
future  upon the Company's request confirm such assignment to the Company,
of  all  right,  title  and  interest in  such  Development or  portion thereof.
Employee agrees that he has no proprietary interest in any Development,
including any patent, copyright, trademark and trade secret rights.Employee
agrees that he shall provide necessary assistance to protect, enforce or perfect
thee   Company's  rights and interests in such patents, copyrights and
trademarks and that Employee shall not register, file or obtain any patent,
copyright or trademark relating to any Development  in its own name.
 

 
Page - 2

--------------------------------------------------------------------------------

 
 


6.     Representations and Warranties of Consultant.    Employee  represents  and
warrants to the Company that (a) Employee is under no contractual or other
restriction or obligation which is inconsistent with the execution of this
Agreement, the performance of his duties hereunder, or the other rights of the
Company hereunder; and (b) Employee is under no physical or mental  disability
that would hinder the performance  of his duties under this
Agreement,  (c)  that  the  Employee shall devote  its
full  time,  attention  and energy to the business of the  Company, and , during
the term  of this  Agreement  the Employee will not engage in any other activity
pursued for profit.
 


7.      Confidential Information.  Employee recognizes and acknowledges that in
the course of performing services hereunder, Employee shall have access to confidential
information concerning the Company,
including, without limitation, business affairs, finances,  properties,
 methods   of   operation,  product   plans,   identities   or  landlords,
licensors, distributors, joint venturers and other data of the Company and its subsidiaries
and affiliates.  All such information
 is hereinafter collectively referred to as "Confidential Information."
 


8.    Non-Disclosure.  Employee agrees that Employee will keep in strictest
confidence, both during the term of this Agreement and subsequent  to the
expiration or earlier termination of this Agreement, and will not during the
term of this Agreement or thereafter  disclose  or  divulge  to  any
person,  firm  or  corporation,  or  use  directly  or indirectly, for his
own  benefit  or  the benefit  of others,  any Confidential  Information. Except
as directed by the Company, Employee will not permit any person other than the
Company, its authorized agents or representative, to examine and/or make copies
of any software, videos, programs, reports or any materials or documents
prepared by Employee or  that come into Consultant's possession  or under
Consultant's control  by reason of Consultant's  services hereunder, and that
upon termination of this Agreement, Employee will turn over to the Company all
documents, papers and other matter in his possession or under his  control that
relate to the Company or its subsidiaries and affiliates.
 


9.        Noncompetition.   The parties hereto acknowledge that if Employee were
to compete with the Company upon the termination of this Agreement with the
Company, Employee would necessarily use Confidential Information in doing
so.   During the term of  this Agreement and  for  a period  of two  (2) years
thereafter,  or  if this  Agreement terminates  prior  to  the  third  (3rd)
 anniversary  date  of  this  Agreement,   then  for  the remainder of the term
of this Agreement after such termination  and for a period of two (2)  years
thereafter (the "Restricted Period"), Employee shall not have  any ovmersb..ip
interest, direct or indirect, in, or have any interest as an employee,
salesman,  consultant, officer  or director in, or otherwise  aid or assist in
any manner,  any  firm, corporation, partnership, proprietorship or other
business that engages  in the business of the Company immediately  prior
to  the  date  hereof;  provided, however,that  Employee  may own, directly or
indirectly, solely as an investment, securities of any entity which are traded
on any  national securities  exchange  if Employee(a)
is  not  a  controlling  person  of,  or  a member of a group which controls,
such entity; or (b) does not, directly or indirectly, own five percent (5%) or
more of any class of securities of any such entity.
 
 
 
Page - 3

--------------------------------------------------------------------------------

 

 
10.  Solicitation of Business.   Except as expressly  provided in
Paragraph  9 of this  Agreement, Employee  shall not, during the
Restricted  Period, solicit or assist  any other person to solicit any business
(other than for the Company) from any present or past customer of the
Company;  or request or advise any present  or future customer  of the
Company  to  withdraw,  curtail  or cancel
its  business  dealings  with  the  Company;  or commit  any other act or
assist  others to commit any other act which might injure the business of the
Company.
 


11.  Solicitation of
 Employees.     Employee  shall  not,  during  the  Restricted Period, directly
or indirectly,  hire, solicit or encourage to leave the employment  of the
Company or any of its Affiliates, any employee of the Company or any of its
Affiliates or hire  any such employee  who  has left the employment  of  the
Company  or  any  of  its Affiliates within one (1) year of the termination of
such employee's employment with the Company or any of its Affiliates.
 


12.  Solicitation of Suppliers, Manufacturers and Consultants.   Employee shall
not, during the Restricted Period, directly or indirectly, hire, solicit or
encourage to cease work  with  the  Company  or  any  of
its  Affiliates  any  supplier,  manufacturer  and/or Employee then under
contract  with the Company or any of its Affiliates within one (1) year  of
termination  of  such  consultant's  engagement  by  the  Company  or  any  of  its
Affiliates.
 


13.  Rights and Remedies Upon Breach.   If Employee  breaches or threatens to
commit a breach of any of the provisions of Paragraphs 6, 8, 9, 10, 11 and/or 12
of this  Agreement (the "Restrictive Covenants"), the Company  shall have the
following rights and remedies, each of which rights and remedies
shall  be independent  of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity:
 


(a)        Specific Performance.  The right and remedy  to have the Restrictive
Covenants specifically enforced by any court having equity jurisdiction,  all
without the need to post a bond or any other security or to
prove  any  amount  of actual damage  or that  money  damages  would  not
provide an adequate remedy, it being acknowledged  and agreed that any
such  breach  or  threatened  breach  will  cause  irreparable  injury  to  the
Company and that money damages will not provide adequate  remedy to the Company;
and
 


  (b)       Accounting and Indemnification.  The right and remedy to require
Employee(i)  to account for and pay over to the Company all
compensation,   profits,  monies,  accruals,  increments   or  other  benefits
derived  or received  by Employee  or any  associated  party deriving such
benefits as a result of any such breach of the Restrictive Covenants; and
(ii)  to  indemnify   the  Company   against  any   other   losses,   damages(including  special   and  consequential   damages),   costs  and  expenses,
including actual attorneys' fees and court costs, which may be incurred by the
Company and which result from or arise out of any such breach  or threatened
breach of the Restrictive Covenants.
 

 
 
Page - 4

--------------------------------------------------------------------------------

 
 


14. Right  of  Employee  to   Terminate.
 The   Employee   may   terminate   this Agreement   without notice on the
occurrence of any of the following events, unless consented to by the Employee
in writing in advance:
 


 (a) The sale of substantially all of the Company's assets to a single purchaser
or group of associated purchasers; or
 
 
 (b)  A change of control of the Company by the sale, exchange, or other
disposition, in one transaction of the sufficient shares of the common or
preferred stock of the Company whereby parties deemed inimical to the Employee
may gain voting control of the Board of Directors of the Company, (excluding a
merger with a publicly held corporation where the Company is not the surviving
entity);  or
 


(c)  The Company's decision to terminate its business and liquidate its assets;
or


(d) A judicial determination of Bankruptcy or a chapter 11 reorganization
petition filing.
 


15.        Severability of
 Covenants.   If  any  court  determines   that  any  of  the
Restrictive  Covenants, or any part thereof is invalid or unenforceable, the
remainder of the  Restrictive  Covenants shall not thereby be affected and
shall  be given full effect, without regard to the invalid portions. If any
court determines that any of the Restrictive
Covenants,  or  any  part  thereof  are  unenforceable  because  of  the  duration  of  such
provision  or the area covered thereby, such  court shall have the  power  to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced. Employee hereby
waives any and all right to attack the validity of the Restrictive Covenants on
the grounds of the breadth of their geographic scope or the length of their
term.
 


16.  Enforceability.  The provisions of this Agreement shall be enforceable
notwithstanding  the existence of any claim or cause of action of Employee
against the Company whether predicated on this Agreement or otherwise.
 


17.    Work Rules. Unless otherwise agreed to by the parties  hereto, Employees
hall observe the working rules, security regulations, holiday schedules and
policies of the Company.
 

 
Page - 5

--------------------------------------------------------------------------------

 
 
 
    18.   Assignment.  This Agreement shall be binding upon the
parties'  respective successors and permitted assigns.  Employee agrees that any
assignment hereunder shall not relieve Employee of its obligations hereunder.
 


19.   Notices. Notice given by a party under this Agreement shall be in writing
and shall be deemed duly given (i) when delivered by hand, (ii) when five (5)
days have elapsed after its transmittal by registered or certified mail, postage
prepaid, return receipt requested, or two days have elapsed after its
transmittal by nationally recognized air courier service; or (iii) when
delivered by telephonic facsimile transmission (with a copy thereof so delivered
by hand, mail or air courier if recipient does not acknowledge receipt of the
transmission). Notices shall be sent to the addresses set forth below, or
another as to which that party has given notice, in each case with a copy
provided in the same manner and at the same time to the persons shown below:
 


If to the Company:                                      Dynamic Ventures Corp.
               8776 E. Shea Blvd, Ste. B3A 615
               Scottsdale, AZ 85260
 






If to the Employee:                                      Mark Summers
               8776 E. Shea Blvd, Ste B3A 615
               Scottsdale, AZ 85260
 


  20.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to
conflicts of law).   The sole jurisdiction and venue for any litigation arising
out of this Agreement shall be an appropriate federal or state court located in
the State of Arizona.
 


  21.   Modifications.  No modification, amendment, supplement to or waiver of
this Agreement or any Schedule hereunder, or any of their provisions shall be
binding upon the parties hereto unless made in writing and duly signed by both
parties.
 
 
       22.    Waiver.  A failure of either party to exercise any right provided
for herein, shall not be deemed to be a waiver of any right hereunder.
 
 
       23.    Complete Agreement.  This Agreement and each Schedule attached
hereto set forth the entire understanding of the parties as to the subject
matter therein may not be modified except in a writing executed by both parties.
 
 
       24.   Severability     In  the  event  anyone  or  more  of  the  prov1s1ons
of  this Agreement or of any schedule is invalid or otherwise unenforceable, the
enforceability of the remaining provisions shall be unimpaired.
 
 
       25.   Publicity.  The Company and Employee agree that they will not,
without
prior  written  consent  of  the  other  in  each  instance,  refer  to  the  existence  of  this
Agreement or any Schedule, in press release, advertising or materials
distributed to prospective customers.
 

 
Page - 6

--------------------------------------------------------------------------------

 

 
       26.   Remedies. The rights and remedies of the Company as set forth
in this Agreement are not exclusive and are in  addition to any other rights and
remedies available to it in law or in equity.
 


27.   Headings.  The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.
 


28.        Survival. All representations, warranties and covenants contained
in this
Agreement shall survive the termination of this Agreement.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereo£
 


COMPANY:                                                            EMPLOYEE:
Dynamic Ventures Corp. a


Delaware  Corporation By:
Paul D. Kalkbrenner, Presidentt                                     MARK SUMMERS
 



 
Page - 7

--------------------------------------------------------------------------------

 
